Appeal from a judgment of the Chautauqua County Court (John T. Ward, J.), rendered October 1, 2012. The appeal was held by this Court by order entered November 21, 2014, decision was reserved and the matter was remitted to Chautauqua County Court for further proceedings (122 AD3d 1444 [2014]).
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Same memorandum as in People v Hallmark ([appeal No. 1] 130 AD3d 1490 [2015]). Present — Centra, J.P., Carni, Sconiers and Valentino, JJ.